DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 13 December 2021.  As directed by the amendment: claim 1 has been amended; no claims have been cancelled or added. Thus, claims 1-4 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112b rejection made in the previous office action.
Reasons for Allowance
Claims 1-4 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ferguson et al (US 2003/0004465, hereinafter Ferguson ‘465), fails to disclose or make obvious a device as described in claim 1. Specifically, Ferguson ‘465 fails to disclose or make obvious a syringe, in combination with all of the other elements of the claim, comprising an injection needle cover with “an injection needle surrounding part through which the needle base is inserted and which faces the base part in the folded state of the injection needle cover and which surrounds the injection needle when the injection needle cover is extended, wherein the wall of the injection needle surrounding part surrounds an opening to an intra-cylinder space, a fitting space forming part that is connected to the base part by the base hinge in such a manner as to turn about a base axis and forms a space in which the injection needle surrounding part is to become fitted” and “the wall of the injection needle surrounding part has at least one cutout such that the needle base can be identified from outside when the base part and the injection needle surrounding part are connected by the facing connecting part in the folded state of the injection needle cover.” Ferguson ‘465 discloses an injection needle cover (10; Fig. 1) with an injection needle surrounding part (24) connected to a fitting space forming part (14) further connected to a base part (12). However, the claim as amended now requires the injection needle surrounding part to comprise both an intra-cylinder space and cutouts. Ferguson ‘456 
The closest prior art of record, Ferguson et al (US 2001/0039401, hereinafter Ferguson ‘401), fails to disclose or make obvious a device as described in claim 1. Specifically, Ferguson ‘401 fails to disclose or make obvious a syringe, in combination with all of the other elements of the claim, comprising an injection needle cover with “an injection needle surrounding part through which the needle base is inserted and which faces the base part in the folded state of the injection needle cover and which surrounds the injection needle when the injection needle cover is extended, wherein the wall of the injection needle surrounding part surrounds an opening to an intra-cylinder space, a fitting space forming part that is connected to the base part by the base hinge in such a manner as to turn about a base axis and forms a space in which the injection needle surrounding part is to become fitted” and “the wall of the injection needle surrounding part has at least one cutout such that the needle base can be identified from outside when the base part and the injection needle surrounding part are connected by the facing connecting part in the folded state of the injection needle cover.” Ferguson ‘401 discloses an injection needle cover in Figs. 29-34 with an injection needle surrounding part (14”) connected to a fitting space forming part (13, 15) that is further connected to a base part (18”). However, the fitting space part (13, 15) prevents the injection needle surrounding part (14”) from interacting with the base part (18”) as required by the claim. Although the wall of the injection needle surrounding part (14”) appears to have cutouts (best seen in Figs. 31-32, on the proximal facing side of part 14”), Ferguson ‘401 fails to provide a reason or motivation to include such a feature in other prior art (such as Ferguson ‘465) and cannot be combined with other prior art to render the claimed invention obvious. 
The closest prior art of record, Ferguson et al (US 7001363, hereinafter Ferguson ‘363), fails to disclose or make obvious a device as described in claim 1. Specifically, Ferguson ‘363 fails to disclose or make obvious a syringe, in combination with all of the other elements of the claim, comprising an injection needle cover with “an injection needle surrounding part through which the needle base is inserted and which faces the base part in the folded state of the injection needle cover and which surrounds the injection needle when the injection needle cover is extended, wherein the wall of the injection needle surrounding part surrounds an opening to an intra-cylinder space, a fitting space forming part that is 
 As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-4 are allowed for incorporating the above allowable elements due to their respective dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783